Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 3, 4, 11, 12, 14, 15, 17, 18, and 25-30 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant’s arguments regarding the 103 rejection over Manabe in view of Welter, specifically the teaching away of enantiomeric mixtures. The closest prior art Li (U.S. 6,034,753), Hammond-Smith (U.S. 2003/0104144), Niiyama (U.S. 2009/0128770), Cheng (Bandwidth-controllable reflective polarisers based on the temperature-dependent chiral conflict in binary chiral mixtures), and Liu (Spectral Variations in Selective Reflection in Cholesteric Liquid Crystals Containing Opposite-Handed Chiral Dopants) each teach liquid crystal compositions comprising left-handed and right-handed chiral dopants but do not teach enantiomeric compounds. Manabe (U.S. 2012/0119141) teaches a liquid crystal composition comprising the compound shown in claim 1 and enantiomeric chiral dopants but not together in a mixture.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA E MALLOY whose telephone number is (571)270-5849. The examiner can normally be reached 8:00-4:30 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Anna Malloy/Examiner, Art Unit 1722       
/CHANCEITY N ROBINSON/Primary Examiner, Art Unit 1722